Exhibit 10.37

JOINT DEVELOPMENT AND EXCLUSIVE SUPPLY AGREEMENT

BETWEEN

MEASUREMENT SPECIALTIES, INC.

AND

TEXAS INSTRUMENTS INCORPORATED

Parties and Effective Date

This agreement, between Texas Instruments Incorporated, Automotive Sensors &
Controls, of Attleboro MA (TI) and Measurement Specialties, Inc. of Fairfield NJ
(MSI) shall have an effective date of 01 July 98.

Background

MSI is engaged in the design, development, engineering, and manufacture of
microfused strain gage sensor elements and completed pressure sensors used in
the commercial and industrial markets.

TI is engaged in the design, development, engineering and manufacture of
pressure sensors using solid state technology and processes for the automotive,
commercial and industrial markets.

Purpose

TI and MSI desire to establish a cooperative relationship to design and develop
the next generation pressure sensors for high volume automotive applications,
with the first focus being on the emerging small form factor brake pressure
transducer (BPT) market. The commercial relationship at the outset will be one
of joint development, but it is expected to evolve to a larger more
complementary strategic alliance as the efforts provide a return on investment
and as each party becomes more familiar with the competencies of the other.

Scope of Project

This Agreement shall be performed in phases. Projects include the creation of
pre-prototype, prototype and production Products incorporating piezoresistive
transducers glass bonded to metal diaphragms (“Subassemblies”).

TI will provide developmental funding and other appropriate resources to MSI in
support of the BPT project, with progress payments being made at agreed upon
milestones. Under such an arrangement TI will have the exclusive right to use
this technology on all automotive (passenger, light truck and sport utility
vehicles) brake and transmission applications, with the potential to extend this
exclusivity to other automotive market segments as the business potential is
better understood. Notwithstanding the above, should TI and MSI not have
developed an active transmission program by December 31,1999 or should TI become
inactive in its efforts to develop transmission programs for a period of more
than twelve (12) months, MSI shall have the right to reassess TI’s exclusivity
for the transmission market subject to good faith discussions with TI which will
take into account market conditions for the product.

 

August 20, 1998

-1-



--------------------------------------------------------------------------------

MSI will remain open to granting exclusivity to TI in other automotive market
segments during the term of this agreement to the extent possible, subject to
MSI’s obligations with other customers with which work was begun prior to
exclusivity between TI and MSI. TI shall have the right of first refusal to
obtain exclusivity in the diesel common rail, and direct gasoline injection
automotive market segments. TI will have 30 days to negotiate this right after
being informed by MSI of its intention to grant such exclusivity (the parties
agree that such negotiations shall take into account prior and projected funding
by TI). TI may negotiate for exclusivity in other automotive segments as the
opportunity arises. MSI will consider TI as a preferred party and will work with
TI preferentially whenever possible as new market opportunities arise.

Exclusivity will be based on TI continuing to remain committed to the program,
providing an agreed upon level of NRE and purchasing product as described in
Attachment A.

NRE will be disbursed in progress payments when to-be-determined mutually agreed
upon milestones are achieved. In the event TI does not deliver NRE funding it
can lose its exclusive status, but it will retain access to MSI Subassemblies at
a to be agreed upon pricing.

In the event TI does not deliver the product purchases, at its option it can
make payments as mutually agreed upon to offset the shortfall to maintain its
exclusive status.

MSI will develop and fulfill a resource staffing plan commensurate with TI
funding commitments and the required developmental efforts to be accomplished,
and it is expected MSI will continue to make appropriate staffing decisions as
TI/market success increases. MSI agrees to provide periodic updates regarding
resource staffing plans and allocations.

MSI will support development of these sensors and will set up to manufacture
Subassemblies in support of TI forecasted volumes and at quality levels suitable
for automotive sensors. It is anticipated that MSI will supply a gaged and
pretested sensor Subassembly with an option for statistical compensation.

The team’s goal is to develop Subassemblies (strain gages bonded to the metal
front end) which meets TI’s $1.25 target price in calendar year 2001 volumes of
1 M units. It is understood that this price will be downward trending over time.
In the event it becomes evident that the target price will not be met, NRE
funding can be suspended at TI’s sole discretion, and the parties agree to
mutually re-evaluate the price target and negotiate a continued relationship. TI
also reserves the right, in the event the target price, quality or performance
is not met, to terminate the agreement with no requirements for compensation to
MSI except for the royalty payment hereinafter described in this Agreement.

Each party will contribute its expertise (TI in analog circuitry, channel to
market, application expertise, high volume manufacturing, automotive product
development, etc, and MSI in strain gage sensing know-how, and strain gage
bonding, etc,) to the effort.

 

August 20, 1998

-2-



--------------------------------------------------------------------------------

With the expectation that MSI’s development effort results in a Subassembly
which will meet or beat the above target price, meet or exceed the performance
requirements in TI specification EX3584-25 as finally agreed upon and customer
mandated specifications (nominally, the +/- 2.3% accuracy) or any ensuing
changes in these specifications to which both parties have agreed, and
demonstrate suitable process capability, then TI agrees during the term of this
agreement, or in any event not later than July 1, 2008, to source all (subject
to the next paragraph) of its Subassembly requirements from MSI for
piezoresistive transducers glass bonded to metal diaphragms.

Should customer requirements dictate North American or European manufacture of
some Subassemblies, TI may manufacture a maximum of twenty percent (20%) of its
Subassemblies provided that it pays quarterly to MSI a royalty of the lower of
nine cents ($0.09) or seven percent (7%) of the Net Sales Price of the lowest
Subassembly price per Subassembly charged to TI by MSI in the quarter. In the
event twenty percent (20%) is insufficient to support customers requirements,
MSI agrees to renegotiate this share to allow TI to meet its customers’ needs.
In the event of an interruption of supply due to political reasons or acts of
God or MSI’s inability to supply Subassemblies, TI may manufacture up to one
hundred percent (100%) of its Subassemblies during the period of interruption
provided it pays the royalty.

Notwithstanding anything to the contrary above, if the contract should terminate
for any reason, if applicable, a royalty of the lower of nine cents ($0.09) per
Subassembly or seven percent (7%) of the Net Sales Price attributable to the
Subassemblies will be paid by TI to MSI for a period of seven years from the
effective date of this agreement.

Forecasted volumes, based on present day knowledge, of brake and transmission
pressure transducers covered by this agreement for the initial years of the
agreement are projected in Attachment B.

TI remains open to the idea of MSI, or a joint TI/MSI effort, providing some
percentage of the finished product (i.e., “Sensor”) requirements to the
automotive marketplace from China at a to be determined time. Notwithstanding
the above, MSI agrees during the term of this Agreement in which there is an
exclusivity arrangement between the two Parties not to make and/or sell any air
conditioning pressure sensing products for automotive applications.

Product Development Framework, Milestones

The phases of the project will follow TI’s New Product Development process, with
the schedule as follows:

 

Phase

   Calendar Year

Development

   1998

Pilot

   1999

Pre-Launch

   1999

Production

   2000

 

August 20, 1998

-3-



--------------------------------------------------------------------------------

Patents and Inventions

All inventions, copyrightable material, or proprietary information made or
developed solely by employees of one of the parties in performance under this
Agreement shall be the sole property of the party and that party shall retain
the rights to file applications for and obtain patents and copyrights thereon.

All jointly developed technology shall be jointly owned by TI and MSI. In this
event the parties shall jointly agree which party shall have the responsibility
for preparing and filing any patent applications(s) on the invention in the US
and foreign countries, and the parties agree that each will bear one-half of the
actual out-of-pocket expenses associated with obtaining and maintaining such
patents.

TI and MSI will retain rights to intellectual properties held by the respective
party prior to the date of this agreement.

Independent Development

Nothing in this agreement shall prevent either party from continuing its
independent development of its own technologies, including technology that is
subject of this agreement.

Confidential Information

Confidential Information Agreement of February 3, 1998 (attached hereto as
Attachment C) is incorporated herein except the term of such agreement is
extended, if required, to include the term of this Agreement.

Indemnification

MSI agrees to provide TI with patent indemnity protection with regard to MSI
supplied Subassemblies to be delivered pursuant to this agreement.

Termination

This Agreement shall have an initial term until July 1, 2008, unless terminated
as otherwise provided herein. Thereafter, the term of this Agreement shall run
on a year-to-year basis unless either Party notifies the other in writing at
least three (3) months prior to termination or its intention to terminate the
Agreement.

 

August 20, 1998

-4-



--------------------------------------------------------------------------------

Either party shall have the right to terminate this Agreement forthwith by
written notice if the other party:

 

  a. files a petition in any bankruptcy, insolvency or similar proceeding
seeking relief from creditors under any federal or state bankruptcy law or if
such a petition is filed against such other party; or

 

  b. fails to comply with any material obligation to be performed by such other
party under this Agreement and subsequently fails to cure such non-compliance
within sixty (60) days after receipt of notice of such non-compliance.

Upon the termination of this Agreement for any reason whatsoever, all rights of
the parties under, or in any manner to any extent attributable to, this
agreement shall cease and terminate unless otherwise set forth in this
agreement. In no event or circumstance shall either party be liable to the other
for any loss or damage of any kind or character whatsoever on account, or by
reason of, or which is attributable in any manner or to any extent to, the
termination of this Agreement, but each party shall remain liable to the other
for the payment of any indebtedness then owing and for all damages, losses,
costs and expenses suffered or incurred by either party as a result of the other
party’s breach of any of its duties or obligations under this agreement.

Delegation and Assignment

Neither party shall delegate any of its duties under this agreement nor assign
any of its rights hereunder without the prior written approval of the other
party except where the delegation/assignment occurs within the scope of a
corporate reorganization or the sale of any significant portion of the business
activity of the delegating/assigning party of which this Agreement is a part.

Notices

Any notice required to be sent pursuant to this Agreement shall be deemed to
have been given when delivered by certified mail, postage prepaid, and addressed
to the parties as follows:

 

If to:  

Measurement Specialties, Inc.

80 Little Falls Rd.

Fairfield, NJ 07004

Attention: Chief Executive Officer

  

Copy to:

  

 

 

 

Attention: John Arnold, Esq.

        If to:  

Texas Instruments Incorporated

34 Forest Street, MS 23-01

Attleboro, MA 02703

Attention: Michael L. Downey

   Copy to:   

Texas Instruments Incorporated

34 Forest Street, MS 20-21

Attleboro, MA 02703

Attention: M&C Legal Counsel

       

 

August 20, 1998

-5-



--------------------------------------------------------------------------------

Governing Law and Arbitration

The parties will attempt to settle any claim or controversy arising out of this
Agreement through consultation and negotiation in good faith and a spirit of
mutual cooperation for a period of three (3) months. If those attempts fail,
then the dispute will be mediated by a mutually-acceptable mediator to be chosen
by the parties within forty-five (45) days after written notice by either to the
other demanding mediation. No party may reasonably withhold consent to the
selection of a mediator and the disputing parties will share the costs of the
mediation equally. By mutual agreement, however, the parties may postpone
mediation and engage in traditional litigation.

Unless otherwise agreed upon and as set forth above in this Agreement, any
disputes relating to this Agreement, its breach or alleged breach, termination
or validity shall be governed by the laws of the Commonwealth of Massachusetts,
except for its choice of law rules.

Modifications

This Agreement shall not be changed or modified in any manner except by a
written document signed by all parties. No oral agreement, course of performance
or other means other than a written document signed by all parties expressly
providing for such waiver shall be deemed to waive the term of this section.

Miscellaneous Provisions

Neither Party shall, except as required by law, disclose the terms of this
Agreement without the prior consent of the other Party.

This Agreement shall be in English and may be signed in two or more identical
counterparts, either of which shall constitute the fully signed Agreement.

This Agreement, along with the Attachments hereto or referred to thereof, is the
entire Agreement between the Parties with respect to the subject matter hereof
and supersedes all prior Agreements, understandings or representations between
the Parties with respect to the subject matter hereof except for any
confidentiality or non-disclosure agreement. No alterations, modifications,
interpretation or amendment of this Agreement shall be binding on the Parties
unless in writing, designated as an amendment hereto and signed by each of the
Parties.

Neither Party in connection with the performance of this Agreement shall either
directly or indirectly make, give or promise any payment or other thing of value
to any person for any purpose, or commit any other act which is unlawful under
the laws of the United States, and, to the extent not inconsistent with the laws
of the United States, the laws of any other applicable Jurisdiction.

Neither Party is liable, either wholly or in part, for nonperformance or a delay
in performance due to force majuere or contingencies or causes beyond the
reasonable control of either Party, including but not limited to, strikes,
shortage of labor, fuel, raw material or machinery or technical or yield failure
where either Party has exercised ordinary care in the prevention thereof.

 

August 20, 1998

-6-



--------------------------------------------------------------------------------

Neither Party shall be responsible to the other Party, in contract, tort or
otherwise, for any special, incidental or consequential damages whether or not
caused by such Party’s negligence.

IN WITNESS WHEREOF, both Parties have caused this Agreement to be duly executed
effective as of the first date stated above.

 

TEXAS INSTRUMENTS INCORPORATED

MATERIALS AND CONTROLS

    MEASUREMENT SPECIALTIES, INC. By:  

/s/ Thomas K. Rowland

    By:  

/s/ Joseph R. Mallon, Jr.

Name:   Thomas K. Rowland     Name:   Joseph R. Mallon, Jr. Title:  

Automotive Sensors & Controls

North American Manager

    Title:   CEO Date:   8/20/98     Date:   8/20/98

 

August 20, 1998

-7-



--------------------------------------------------------------------------------

Attachment A - Minimum NRE and Product Purchases

 

Calendar Year

   NRE Funding*    Product Purchase**

1998

   $ 200,000   

1999

   $ 250,000   

2000

   $ 300,000   

2001

      $ 1,000,000

2002

      $ 2,000,000

2003

      $ 3,000,000

Then growth of 20% per year for three years, thereafter growth of 10% per year.

 

* payable in progress payments upon to be determined milestones

** includes amortized value of capital investments and purchase of samples

 

August 20, 1998

-8-



--------------------------------------------------------------------------------

Attachment B - Anticipated Subassembly Volumes

 

Volumes

   2000    2002    2004

Total Projected Global BPT Market, ku

     4800      9000      11700

Expected TI BPT volumes, ku

     100      2200      4500

Total Projected Global CVT Market, ku

     0      1000      5000

Expected TI CVT volumes, ku

     0      500      2500

Total Expected TI Volume

     100      2700      7,000

Subassembly Price Example

   $ 1.25    $ 1.10    $ 1.00

Total Automotive Revenue

   $ 0.1 M    $ 2.9 M    $ 7.0 M

 

August 20, 1998

-9-



--------------------------------------------------------------------------------

MEMORANDUM

May 10, 2002

 

FORWARD TO:

  

Mike Cavanaugh

Gary Snyder

Steve Major

Martha Sullivan

  

MS: 23-04

MS: 12-32

MS: 23-01

MS: 23-01

FROM:

   Steve Reynolds    MS: 20-21

SUBJECT:

   AMENDMENT TO 1998 JOINT DEVELOPMENT AGREEMENT   

MEASUREMENT SPECIALTIES, INC.

80 Little Falls Road

Fairfield, NJ 07004

The attached Amendment to the 1998 Joint Development between TI and MSI is
written to memorialize the current status of the relationship and modify
appropriate terms.

If you approve, please sign below and forward for the additional approvals and
signatures.

 

/s/ Steve Reynolds     Date: 5-15-02 Steve Reynolds            Date:
                     Mike Cavanaugh    

/s/ Gary Snyder     Date: 5-15-02 Gary Snyder     /s/ Steve Major     Date:
5-16-02 Steve Major     /s/ Martha Sullivan     Date: 5-16-02 Martha Sullivan  
 

1q02.55



--------------------------------------------------------------------------------

AMENDMENT AND RESTATEMENT OF THE 1998 JOINT DEVELOPMENT AND

EXCLUSIVE SUPPLY AGREEMENT

BETWEEN

MEASUREMENT SPECIALTIES, INC.

AND

TEXAS INSTRUMENTS INCORPORATED

This Agreement between Texas Instruments Incorporated, Sensors and Controls
business, having a place of business in Attleboro, MA (“TI”) and Measurement
Specialties, Inc. of Fairfield, NJ (“MSI”) has an effective date of May 10,
2002.

Purpose

It is intended by the parties that they herein clarify certain items from their
Joint Development and Exclusive Supply Agreement, effective 1 July 1998, (“the
98 Agreement”) and provide amendments reflecting agreements and practices since
1 July 1998.

Scope of Project

This Section is expanded to include the following new paragraphs:

License Grant – MSI has granted to TI exclusive licenses to the following
automotive (passenger, light truck and sport utility vehicles) application
markets: braking, transmission, common rail diesel and gasoline direct
injection. These licenses are irrevocable, during the term of the agreement,
except in the event of an uncured material breach by TI, and terminate upon
termination of the 98 Agreement and this Amendment, but may be subject to
royalty payments as described in the 98 Agreement. TI will, per the terms of the
98 Agreement, purchase its SEA requirements for sensors sold in the licensed
fields above from MSI (except for those volumes internally produced per the
provision found in Second Source below) for piezoresistive transducers glass
bonded to metal diaphragms during the term of this term of the 98 Agreement. MSI
agrees to supply SEAs to TI to meet TI’s requirements during the term of the 98
Agreement and to sell SEAs exclusively to TI within the above licensed fields.
TI will incorporate those SEAs into its sensor products and sell these products
in all the above licensed fields. TI will only use the licenses to make the SEAs
in the event of an uncured material breach of MSI, MSI’s termination of the 98
Agreement for a reason other then an uncured material breach by TI, or pursuant
to the Second Source as described below. MSI confirms that TI has, to date, met
the conditions called for in the 98 Agreement to maintain the exclusive status
of the grants listed above.



--------------------------------------------------------------------------------

MSI will sell SEA’s to TI nonexclusively for any market application. The pricing
is based on the cost variables of aggregate annual volume and port geometry for
each SEA and then applying a not-to-exceed gross margin percentage as follows:

 

Annual Volume

   Gross Margin*  

<1KU

   60 % 

1KU to 10KU

   50 % 

10KU to 100KU

   45 % 

100KU to 500KU

   40 % 

>500KU

   35 % 

 

* Gross margin is defined as MSI standard cost (material, dir labor, labor OH,
yield, QA) which does not include engineering, SG&A, and R&D.

Excluded from the price table above are; 1) Domestic applications in stationary
and transport refrigeration, the gross margin is not-to-exceed 70% and 2)
Domestic applications in paint sprayers, the gross margin is not-to-exceed 90%.

MSI and TI agree to have discussions in the future regarding a potential joint
venture for industrial applications, regarding MSI private labeling TI MSG
product for low volume/nonstrategic applications to TI, and regarding TI
potential interest in converting a nonexclusive market segment into an exclusive
segment. TI’s current intent is to use MSI SEA’s with our automotive ASIC’s for
the next couple years but does reserve the right to use other signal
conditioning as needed.

Second Source – Although TI has no immediate intention to second source and
expects to buy all of its requires for SEA’s from MSI indefinitely, MSI
recognizes that TI may require a second source of production to satisfy its
customers. Accordingly, MSI grants to TI an “Option”; granting TI a license to
produce internally (“Second Sourced Production”) SEAs. TI agrees to purchase
SEAs from MSI at volumes in support of an MSI automotive business share of not
less than 60% annually or 7M units (i.e. whichever is greater). By this
agreement TI purchases an “Option” which grants TI the right to produce second
sourced SEAs to cover all or a portion of volumes above this 60% minimum share
level annually or 7M units (i.e. whichever is greater). TI shall be required to
pay for exclusivity the higher of $.05 or 5% per SEA to MSI for such Second
Sourced Production. Unless unusual circumstances make it commercially
unreasonable, TI will provide MSI with notice eighteen (18) months in advance or
as soon as the decision has been made, whichever is greater, prior to commencing
Second Sourced Production.

In the event that MSI “Like” SEA’s surface competitively in the exclusive
markets we serve, the above exclusivity payments would be subject to
re-evaluation.

Option Price:

 

  1) Purchase of the Second Source Option   $25,000 **

 

  2) Exercise of the Second Source Option   $250,000.** ($250,000.00 to be paid
$100,000.00 at time of Exercise and then in increments of $50,000.00 for each
1 million SEA’s of TI manufacture until total of $250,000.00 is achieved)

 

 

** Payment terms for Option above,

Purchase of Option: payable upon signing of this agreement,

 

- 2 -



--------------------------------------------------------------------------------

Exercising of Option: payable 30 days after exercise

Pricing – The parties acknowledge that product pricing remains critical to
marketplace success. Sense Element Assembly (“SEA”) (formerly referred to as
“Subassemblies” in the 98 Agreement) design and volume projections must remain
the drivers to future pricing with continuous improvement strategies in place.
Attachment “A” to this amendment contains the agreed to pricing for calendar
years 2003 and 2004. Pricing for 2005 and beyond will decline with increasing
annual production and expected efficient asset/capacity utilization, annually
(each year lower then the year before) from the agreed levels for 2004.
Declining SEA Pricing for 2005 and beyond would be required to target expected
TI end Market/Customer Driven Product cost reductions (i.e. estimated as between
2 to 8% annually) as the minimum objective.

It is understood that the port pricing has to date achieved substantial
reduction, and that both parties will need to work together to further develop
cost reduction potential and consequently the pricing target may need to be
separated between the port content and non-port content of the total price.

Status of the Joint Development Project

 

  •  

Product purchases outlined in 98 Agreement have been exceeded. The parties
acknowledge that process and quality development are proceeding at acceptable
levels and continue to improve. Teamwork and trust have been excellent.

 

  •  

Notwithstanding that the original $1.25 price target for the “BPT” sensor for
the first one (1) million units has not been met, and acknowledging that the
changes in the port configuration and material cost were significant factors in
not meeting the original price target, all terms of the 98 Agreement remain in
full force, except as modified herein, and TI agrees not to terminate the 98
Agreement on this basis.

 

  •  

Based on progress to date, it is agreed that the parties will convene by
July 1st annually to decide on extending the agreement by an additional 1 year.
The first such meeting will take place before July 1, 2003.

Other

The other provisions of the 98 Agreement remain in effect.

Supply Agreement

The parties intend to negotiate a Supply Agreement for SEAs to replace and
expand upon the supply terms provided for in the 98 Agreement and this
amendment, but in a manner not inconsistent with the intent of the 98 Agreement
and subsequent course of conduct between the parties.

 

- 3 -



--------------------------------------------------------------------------------

TEXAS INSTRUMENTS INCORPORATED

Sensors & Controls

    MEASUREMENT SPECIALTIES, INC. By:   /s/ Martha Sullivan     By:   /s/ Joseph
R. Mallon, Jr. Name:   Martha Sullivan     Name:   Joseph R. Mallon, Jr. Title:
  Vice President & Global     Title:   Chief Executive Officer   Business
Manager         Sensor Products       Date:   5/16/02     Date:   5/10/02

 

- 4 -



--------------------------------------------------------------------------------

EXCLUSIVE SUPPLY AGREEMENT

BETWEEN

MEASUREMENT SPECIALTIES, INC.

AND

TEXAS INSTRUMENTS INCORPORATED

ATTACHMENT A

TABLE OF CONTENTS

Attachment A - 100% Forecast

Attachment A - 115% Forecast

Attachment A - 85% Forecast

 

- 5 -



--------------------------------------------------------------------------------

MSI/TI Pricing Agreement 2003-2004    ATTACHMENT A -100% forecast

 

Last Update:     May 9, 2002       M. Cavanaugh                                
                        Volumes   SEA Pricing   PORT Pricing Matrix        
SEA #   Port #   User #1   2001   2002   2003   2004   2003   2004   2003   2004
    LOGO [g80606img001.jpg]                               Spindex   JL
elimination
of heat
treatment   Spindex   JL
elimination
of heat
treatment   Spindex
Port Price   JL Port
Price Assumption   Spindex
Port Price   JL Port
Price
Assumption

Current

    37735   37736   CT PS60   1230   2122   2745   2830   $ 1.32   $ 1.24   $
1.18   $ 1.10   0.631   0.581   0.618   0.568

Production

    37766   37729   TRW430 (SFF)   54   300   622   724   $ 1.27   $ 1.19   $
1.14   $ 1.06   0.572   0.522   0.561   0.511

Program

    37844   37842   Honda (SFF)   10   302   411   587   $ 1.43   $ 1.35   $
1.31   $ 1.23   0.689   0.639   0.675   0.625     37860   37859   Sumitomo (SFF)
  5   49   67   130   $ 1.44   $ 1.36   $ 1.33   $ 1.25   0.699   0.649   0.685
  0.635                                        

Subtotal

          1299   2773   3845   4271                

PS60SI

  LOGO [g80606img002.jpg]   37876   37875   PS60si 190 bar   10   19   700  
2000   $ 1.44   $ 1.36   $ 1.31   $ 1.23   0.706   0.656   0.691   0.641

(SFF)

                                    37876   37875   PS60si 70 bar   2   0   15  
350   $ 1.44   $ 1.36   $ 1.31   $ 1.23   0.706   0.656   0.691   0.641        
                               

Subtotal

          12   19   715   2350                

Common

  LOGO [g80606img002.jpg]   T-604956-01   T-604965-01   LFF2 Common R.   10  
125   1439   2683   $ 1.55   $ 1.47   $ 1.32   $ 1.24   0.706   0.656   0.691  
0.641

Rail

    T-604956-01   T-604965-01   LFF2 Common R.   0   0   300   900   $ 1.55   $
1.47   $ 1.32   $ 1.24   0.706   0.656   0.691   0.641                          
             

Subtotal

          10   125   1739   3583                   LOGO [g80606img003.jpg]      
            All to be quted     All to be quted        

Misc.

      37885   Cat Rail (LFF1)   5   10   75   80     TBD       TBD              
37927   37928   Delphi Bk.(LFF1)   0   0   1   105     "       "     0.853    
0.836       37788   37787   Siem CVT   12   1   5   180     "       "     0.882
    0.864           Siem GDI   5   0   20   431     "       "                  
                               

Subtotal

          22   11   101   796                                                  
     

Total

          1343   2928   6400   11000                                            
           

Development Agreement Expected Volume

          n/a   2700   n/a   7000                

 

1. Open Items to be negotiated and mutually agreed upon:

Port Cost Reductions Sharing on improvements beyond above Port Matrix (CR can be
H.T. elim.; Raw Mat’l; Productivity, Bippus, etc.)

Payment timing and trigger levels to be agreed upon should volumes reach either
85% or 115% levels

2. Per Glen MacGibbon 3/27/02 - Annual Volume; As you can see our price is
dependant upon volume, and we have provided prices based upon; 100%, 115%, and
85% respectively of the TI forecast as we agreed during our meeting on March 14,
2002.

3. Per Glen MacGibbon 3/27/02 - Heat Treatment: by eliminating the heat
treatment process, the price will be reduced by $0.03 per unit. This reduction
is already assumed in the price column for “JL elimination of heat treatment”
machined ports

4. Per Glen MacGibbon 3/27/02 - JL Machining Ports: For every port JL machines,
it is estimated that TI would save on average of $0.05 per port. This is our
best estimate based upon machine times quoted from the machine tool supplier. As
soon as the machine is up and running in JL, we will immediately confirm the
price savings. This option will be capacity limited based upon the total amount
of machines to be located at JL.

 

Page 1



--------------------------------------------------------------------------------

ATTACHMENT A -115% forecast

 

Last Update:     March 1, 2002           Volumes   Port Suppliers              
          SEA #   Port #   User #1   Additional Users   2001   2002   2003  
2004   2003       2004   2005     LOGO [g80606img001.jpg]                      
            Spindex   JL
elimination of
heat
treatment   Spindex   JL
elimination
of heat
treatment   Spindex   JL/
Seamax

Current

    37735   37736   CT PS60   PS60RD, Tokico   1230   2122   3156.8   3254.5   $
1.29   $ 1.21   $ 1.165   $ 1.09    

Production

    37766   37729   TRW430 (SFF)     54   300   715.3   832.6   $ 1.24   $ 1.16
  $ 1.12   $ 1.04    

Program

    37844   37842   Honda (SFF)     10   302   472.65   675.05   $ 1.40   $ 1.32
  $ 1.28   $ 1.20         37860   37859   Sumitomo (SFF)     5   49   77.05  
149.5   $ 1.41   $ 1.33   $ 1.29   $ 1.21    

Subtotal

            1299   2773   4421.8   4911.7            

PS60SI

  LOGO [g80606img002.jpg]   37876   37875   PS60si 190 bar (SFF)   220 Bar, 170
Bar   10   19   805   2300   $ 1.41   $ 1.33   $ 1.29   $ 1.21    

(SFF)

                0   0                 37876   37875   PS60si 70 bar (SFF)     2
  0   17.25   402.5   $ 1.41   $ 1.33   $ 1.29   $ 1.21    

Subtotal

            12   19   822.25   2702.5            

Common

  LOGO [g80606img002.jpg]   T-604956-01   T-604965-01   LFF2 Common Rail  
Siemens and Delphi   10   125   1654.9   3085.5   $ 1.51   $ 1.43   $ 1.37   $
1.29                         0   0            

Rail

    T-604956-01   T-604965-01   LFF2 Common Rail   Bosch   0   0   345   1035  
$ 1.51   $ 1.43   $ 1.37   $ 1.29    

Subtotal

            10   125   1999.9   4120.5               LOGO [g80606img002.jpg]    
                All to be quted       All to be quted      

Misc.

      37885   Cat Rail (LFF1)   Husco Rail, PHS LFF   5   10   86.25   92    
TBD       TBD           37927   37928   Delphi Brake(LFF1)   TRW LFF   0   0  
1.15   120.75     "       "           37788   37787   Siem CVT     12   1   5.75
  207     "       "               Siem GDI   Nissan GDI, Hitach   5   0   23  
495.65     "       "      

Subtotal

            22   11   116.15   915.4                                            
     

Total

            1343   2928   7360   12650                                          
       

Development Agreement Expected Volume

  BPT & CVT   n/a   2700   n/a   7000            

 

Page 2



--------------------------------------------------------------------------------

ATTACHMENT A -85% forecast

 

Last Update: March 1, 2002           Volumes   Port Suppliers                  
      SEA #   Port #   User #1   Additional Users   2001   2002   2003   2004  
2003   2004   2005     LOGO [g80606img001.jpg]                                  
Spindex   JL
elimination
of heat
treatment   Spindex   JL
elimination
of heat
treatment   Spindex   JL/
Seamax

Current

    37735   37736   CT PS60   PS60RD, Tokico   1230   2122   2333.3   2405.5   $
1.35   $ 1.27   $ 1.22   $ 1.14    

Production

    37766   37729   TRW430 (SFF)     54   300   528.7   615.4   $ 1.30   $ 1.22
  $ 1.17   $ 1.09                     0              

Program

    37844   37842   Honda (SFF)     10   302   349.35   498.95   $ 1.47   $ 1.39
  $ 1.33   $ 1.25                     0                   37860   37859  
Sumitomo (SFF)     5   49   56.95   110.5   $ 1.48   $ 1.40   $ 1.35   $ 1.27  
 

Subtotal

            1299   2773   3268.3   3630.4            

PS60SI

  LOGO [g80606img002.jpg]   37876   37875   PS60si 190 bar (SFF)   220 Bar, 170
Bar   10   19   595   1700   $ 1.48   $ 1.40   $ 1.35   $ 1.27    

(SFF)

                                  37876   37875   PS60si 70 bar (SFF)     2   0
  12.75   297.5   $ 1.48   $ 1.40   $ 1.35   $ 1.27    

Subtotal

            12   19   607.75   1997.5            

Common

  LOGO [g80606img002.jpg]   T-604956-01   T-604965-01   LFF2 Common Rail  
Siemens and Delphi   10   125   1223.2   2280.6   $ 1.58   $ 1.50   $ 1.43   $
1.35                                      

Rail

    T-604956-01   T-604965-01   LFF2 Common Rail   Bosch   0   0   255   765   $
1.58   $ 1.50   $ 1.43   $ 1.35    

Subtotal

            10   125   1478.2   3045.6               LOGO [g80606img003.jpg]    
                All to be quted       All to be quted      

Misc.

      37885   Cat Rail (LFF1)   Husco Rail, PHS LFF   5   10   63.75   68    
TBD       TBD           37927   37928   Delphi Brake (LFF1)   TRW LFF   0   0  
0.85   89.25     "       "           37788   37787   Siem CVT     12   1   4.25
  153     "       "               Siem GDI   Nissan GDI, Hitach   5   0   17  
366.35     "       "      

Subtotal

            22   11   85.85   676.6                                            
     

Total

            1343   2928   5440   9350                                          
       

Development Agreement Expected Volume

  BPT & CVT   n/a   2700   n/a   7000            

 

Page 3